DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 8/29/2019.
Claims 31-60 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bejerano et al. (US 2017/0347279 A1; hereafter Bejerano).

With respect to claim 31, Bejerano discloses an apparatus (120, 130 in FIG. 1; Title; Abstract) for wireless communication at an access point (120, 130 in FIG. 1; Title; Abstract), comprising:
a first interface (Connections to 140-1 and 140-2 in FIG. 1); a second interface  (Connections to 140-1 and 140-1 in FIG. 1); and
a wireless modem coupled with the first interface and the second interface  (Connections to 140-1 and 140-1 in FIG. 1), wherein the wireless modem is configured to:
transmit to a first set of one or more stations (All 140 devices in FIG. 1) a first message soliciting (210, 220 in FIG. 2) an uplink transmission by the first set of one or more stations (All 140 devices in FIG. 1) over a wireless channel;
transmit to a second set of one or more stations a second message (1230, 1240 in FIG. 12) comprising an instruction to monitor the wireless channel for interference (paragraph [0078], see the MDT report) during the uplink transmission by the first set of one or more stations (All 140 devices in FIG. 1);
transmit to the second set of one or more stations a third message (UNICAST MDT-CONFIG in FIG. 9) triggering an interference report (paragraph [0078], see the MDT report); and
receive, from the second set of one or more stations (All 140 devices in FIG. 1), an interference report based at least in part on the second message (1230, 1240 in FIG. 12) and the third message (UNICAST MDT-CONFIG in FIG. 9).

With respect to claim 32, Bejerano further discloses wherein the wireless modem is further configured to:
adjust a communication parameter (paragraph [0027] , see the MCS and FEC parameter monitoring) based at least in part on one or more of: the interference report (paragraph [0078], see the MDT report) or an identification of a hidden node.

With respect to claim 33, Bejerano further discloses wherein the communication parameter comprises one or more of a modulation and coding scheme (MCS) (paragraph [0027] , see the MCS and FEC parameter monitoring), a resource unit (RU) size, or an RU allocation.

With respect to claim 34, Bejerano further discloses wherein the wireless modem is further configured to:
modify, based at least in part on the interference report (paragraph [0078], see the MDT report), one or more of: the first set of one or more stations (All 140 devices in FIG. 1) or the second set of one or more stations (All 140 devices in FIG. 1) or generate, based at least in part on the interference report (paragraph [0078], see the MDT report), a third set of one or more stations (All 140 devices in FIG. 1).

With respect to claim 35, Bejerano further discloses wherein the wireless modem is further configured to:
210, 220 in FIG. 2); and
transmit a second portion of the first frame comprising the second message (1230, 1240 in FIG. 12).

With respect to claim 36, Bejerano further discloses wherein the first frame is a first trigger frame (paragraph [0100]).

With respect to claim 37, Bejerano further discloses wherein the wireless modem is further configured to:
transmit the first message (210, 220 in FIG. 2) on a first channel and transmitting the second message (1230, 1240 in FIG. 12) on a second channel.

With respect to claim 38, Bejerano further discloses wherein each of the first set of one or more stations and the second set of one or more stations (All 140 devices in FIG. 1) comprises one or more of: a station associated with the access point (All 140 devices in FIG. 1), a station not associated with the access point, or a second access point.

With respect to claim 39, Bejerano further discloses wherein the wireless modem is further configured to:
paragraph [0078], see the MDT report).

With respect to claim 40, Bejerano discloses an apparatus (120, 130 in FIG. 1; Title; Abstract) for wireless communication at a first station (120, 130 in FIG. 1; Title; Abstract), comprising:
a first interface  (Connections to 140-1 and 140-1 in FIG. 1); a second interface  (Connections to 140-1 and 140-1 in FIG. 1); and
a wireless modem coupled with the first interface and the second interface  (Connections to 140-1 and 140-1 in FIG. 1), wherein the wireless modem is configured to:
receive a first message (210, 220 in FIG. 2) to a first set of one or more stations (All 140 devices in FIG. 1) including the first station, the first message (210, 220 in FIG. 2) comprising an instruction to monitor a first wireless channel (210, 220 in FIG. 2) for interference by a second set of one or more stations (All 140 devices in FIG. 1) during an uplink transmission from the second set of one or more stations (All 140 devices in FIG. 1) over the first wireless channel;
monitor the first wireless channel for interference from the second set of one or more stations (All 140 devices in FIG. 1) during the uplink transmission based at least in part on the first message (210, 220 in FIG. 2);
receive a second message (1230, 1240 in FIG. 12) to the first set of one or more stations (All 140 devices in FIG. 1), the second message soliciting an interference report (paragraph [0078], see the MDT report); and
paragraph [0078], see the MDT report) based at least in part on the first message (210, 220 in FIG. 2) and the second message (1230, 1240 in FIG. 12).

With respect to claim 41, Bejerano further discloses wherein the wireless modem is further configured to:
receive a first frame including the first message (210, 220 in FIG. 2) to the first set of one or more stations (All 140 devices in FIG. 1) and a third message to the second set of one or more stations (All 140 devices in FIG. 1); and
determine (FIG. 7; FIG. 9; 820 in FIG. 8) that the first set of one or more stations includes the first station, wherein receiving the first message for the first set of one or more stations (All 140 devices in FIG. 1) is based at least in part on the determining.

With respect to claim 42, Bejerano further discloses wherein the first frame comprises a trigger frame (paragraph [0100]).

With respect to claim 43, Bejerano further discloses wherein the wireless modem is further configured to:
determine (FIG. 7; FIG. 9; 820 in FIG. 8), based at least in part on the first frame, that the first set of one or more stations includes the first station (FIG. 7; FIG. 9; 820 in FIG. 8).

With respect to claim 44, Bejerano further discloses wherein the first message (210, 220 in FIG. 2) comprises a first user information field, and the wireless modem is further configured to:
a list of station identifiers (FIG. 7; FIG. 9; 820 in FIG. 8) corresponding to the first set of one or more stations (All 140 devices in FIG. 1) or a group identifier identifying the first set of one or more stations (All 140 devices in FIG. 1).

With respect to claim 45, Bejerano further discloses wherein the second message comprises a bandwidth query report poll (BQRP) (paragraph [0100]) or a channel quality information (CQI) trigger.

With respect to claim 46, Bejerano further discloses wherein the wireless modem is further configured to:
receive the first message (210, 220 in FIG. 2) on a second wireless channel, wherein monitoring the first wireless channel is based at least in part on receiving the first message (210, 220 in FIG. 2) on the second wireless channel.

With respect to claim 47, Bejerano further discloses wherein the first message (210, 220 in FIG. 2) and the second message are included in a first feedback report poll (paragraph [0100]).

With respect to claim 48, Bejerano further discloses wherein the first feedback report poll is a trigger frame (paragraph [0100]).

With respect to claim 49, Bejerano further discloses wherein the wireless modem is further configured to:
transmit a plurality of feedback report polls subsequent to the first feedback report poll  (paragraph [0100]); and
receive a plurality of feedback reports based at least in part on the plurality of feedback report polls, the plurality of feedback reports providing real time interference information during the uplink transmission  (paragraph [0100]).

With respect to claim 50, Bejerano further discloses wherein the first feedback report poll comprises one of a bandwidth query report poll (BQRP) (paragraph [0100]) or a channel quality information (CQI) trigger.

With respect to claim 51, Bejerano further discloses wherein the wireless modem is configured to monitor one or more of: a transmission band (paragraph [0027] , see the MCS and FEC parameter monitoring), a set of one or more subchannels, or a group of resource units (RUs).

With respect to claim 52, Bejerano further discloses wherein the first message and the second message are from a first access point, and the first station comprises one or more of: 
All 140 devices in FIG. 1), a station not associated with the first access point, or a second access point.

With respect to claim 53, Bejerano discloses an apparatus (120, 130 in FIG. 1; Title; Abstract) for wireless communication at an access point (120, 130 in FIG. 1; Title; Abstract), comprising:
a first interface  (Connections to 140-1 and 140-1 in FIG. 1); a second interface  (Connections to 140-1 and 140-1 in FIG. 1); and
a wireless modem coupled with the first interface and the second interface  (Connections to 140-1 and 140-1 in FIG. 1), wherein the wireless modem is configured to:
identify a plurality of sectors (All 140 devices in FIG. 1) of a geographic coverage area corresponding to the access point;
transmit a set of one or more directional training signals (paragraph [0030], see the tuning control), each of the set of one or more directional training signals corresponding to a sector of the plurality of sectors (All 140 devices in FIG. 1);
receive, based at least in part on the set of one or more directional training signals (paragraph [0030], see the tuning control), a signal to noise ratio (SNR) report (paragraph [0078], see the MDT report) from a set of one or more stations (All 140 devices in FIG. 1) located within the geographic coverage area;
compare the received SNR reports (paragraph [0078], see the MDT report) for each station for each of the set of one or more stations (All 140 devices in FIG. 1); and
paragraph [0027] , see the MCS and FEC parameter monitoring) based at least in part on the comparing.

With respect to claim 54, Bejerano further discloses wherein the wireless modem is further configured to:
generate an SNR matrix for each station located within the geographic coverage area with respect to each sector, wherein adjusting the communication parameter is based at least in part on the SNR matrix (paragraph [0078], see the MDT report).

With respect to claim 55, Bejerano further discloses wherein the wireless modem is further configured to:
identify a computational complexity threshold (paragraph [0129], see the SNR threshold) for the access point; and determine an angular width for each sector based at least in part on the identified computational complexity threshold (paragraph [0129], see the SNR threshold).

With respect to claim 56, Bejerano further discloses wherein the wireless modem is further configured to:
identify a hidden node, wherein adjusting the communication parameter is based at least in part on the identifying (paragraph [0027] , see the MCS and FEC parameter monitoring).

With respect to claim 57, Bejerano further discloses wherein the wireless modem is further configured to:
modify, based at least in part on the comparing, one or more sets of one or more stations (All 140 devices in FIG. 1); and
generate, based at least in part on the received SNR reports (paragraph [0078], see the MDT report), one or more sets of stations (All 140 devices in FIG. 1).

With respect to claim 58, Bejerano further discloses wherein the access point is a first access point and the set of one or more stations for each sector comprises one or more of: a station associated with the access point (All 140 devices in FIG. 1), a station not associated with the access point, or a second access point.

With respect to claim 59, Bejerano discloses an apparatus (120, 130 in FIG. 1; Title; Abstract) for wireless communication at a station (120, 130 in FIG. 1; Title; Abstract), comprising:
a first interface  (Connections to 140-1 and 140-1 in FIG. 1); a second interface  (Connections to 140-1 and 140-1 in FIG. 1); and
a wireless modem coupled with the first interface and the second interface  (Connections to 140-1 and 140-1 in FIG. 1), wherein the wireless modem is configured to:
receive a set of directional training signals, each of the set of directional training signals corresponding to a sector of a plurality of sectors (All 140 devices in FIG. 1);
paragraph [0078], see the MDT report) for each directional training signal of the set of directional training signals; and
transmit an SNR report (paragraph [0078], see the MDT report) based at least in part on the received set of directional training signals and the determined SNR parameters (paragraph [0078], see the MDT report).

With respect to claim 60, Bejerano further discloses wherein the set of directional training signals is from a first access point, and the station comprises one or more of: 
a station associated with the first access point (All 140 devices in FIG. 1), a station not associated with the first access point, or a second access point.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        March 12, 2021